DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 11,053,179 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
	The limitation “the last [n]% of the total reaction zone in the oxidative dehydrogenation reactor,” as recited in the amended claims below, refers to n% portion of the total dehydrogenation reaction zone in the oxidative dehydrogenation reactor(s) measured from the end of the total reaction zone towards the start of the total reaction zone, wherein said end is the outlet of reaction zone in the oxidative dehydrogenation reactor or the outlet of the last oxidative dehydrogenation reactor, if multiple reactors are used, and wherein said start is the inlet of reaction zone in the oxidative dehydrogenation reactor or the inlet of the first oxidative dehydrogenation reactor.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Nathan Stacy on 12/06/2021.
The application has been amended as follows: 
Claim 1 
A process for the oxidative dehydrogenation of a lower alkane into a corresponding alkene, the process comprising:
providing a gas stream comprising the lower alkane and oxygen to an oxidative dehydrogenation reactor;
contacting, in the oxidative dehydrogenation reactor, the lower alkane with an oxidative dehydrogenation catalyst comprising a mixed metal oxide; [[and]] 
providing 1-C3 alcohol to the oxidative dehydrogenation reactor within the last 50% of the total reaction zone in the oxidative dehydrogenation reactor; and
obtaining an effluent comprising the corresponding alkene.

Claim 4
The process of claim 1, wherein the stream comprising the C1-C3 alcohol is provided to the oxidative dehydrogenation reactor within the last 30% of the total reaction zone in the oxidative dehydrogenation reactor.

Claim 5
The process of claim 1, wherein the stream comprising the C1-C3 alcohol is provided to the oxidative dehydrogenation reactor within the last 10% of the total reaction zone in the oxidative dehydrogenation reactor.

Claim 9
carboxylic acid.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed process for oxidative dehydrogenation of a lower alkane into a corresponding alkene, wherein a stream comprising from 0.01 vol.% to 10 vol.% of a C1-C3 alcohol is provided to the oxidative dehydrogenation reactor within the last 50% of the total reaction zone in the oxidative dehydrogenation reactor. 
Simanzhenkov et al. (US Pub. 2014/0249339 A1) discloses a process for oxidative dehydrogenation of ethane to ethylene in the presence of a catalyst comprising a mixed metal oxide ([0026]; [0033]-[0035]). Simanzhenkov teaches that the amount of oxygen that is entrained in the product ethylene stream should be minimized for further processing, and teaches operating a low temperature oxygen scavenging reactor where the residual oxygen in the ethylene product stream is consumed by catalytic reaction with hydrogen to produce water or with methane to produce CO or CO2 ([0108]-[0109]). It is noted in Simanzhenkov that the residual oxygen in the product stream being treated is reduced to below 1000 ppm by volume ([0109]). However, Simanzhenkov is silent on the introduction of C1-C3 alcohol to any point in the oxidative dehydrogenation reactor. Therefore, there is no sufficient suggestion or motivation that would have led one of ordinary skill in the art to add a stream comprising from 0.01 vol.% to 10 vol.% of a C1-C3 alcohol to the oxidative dehydrogenation reactor within the last 50% of the total reaction zone in the oxidative dehydrogenation reactor.
Arnold et al. (US Pub. 2010/0256432 A1), directed to a process for the oxidative dehydrogenation of ethane, teaches that it may be advantageous to include an oxygen elimination reactor downstream of the ethane ODH reactor, e.g. as separate vessels or a separate stages in a single vessel, in order to reduce the effluent oxygen concentration to a lower level than achievable in the ODH reactor at either advantageous or economically practical 1-C3 alcohol to the dehydrogenation reactor within the last 50% of the total reaction zone in the dehydrogenation reactor.
Rezai et al. (US Pat. 9,352,306 B2, cited in the IDS dated 02/26/2020) discloses a process for removing oxygen from a hydrocarbon stream comprising free oxygen by catalytic combustion in the presence of a catalyst comprising platinum and optionally tin (col. 2, lines 6-20). Rezai teaches that the combustion of free oxygen can be carried out with added methanol (col. 4, lines 54-59). Rezai further teaches that the removal of oxygen can be combined with oxidative dehydrogenation in a reactor with two catalysts being present in one reactor (col. 3, lines 48-52), which suggests that oxygen combustion, as taught in Rezai, takes places simultaneously with the oxidative dehydrogenation reaction from the beginning of the reaction zone. However, there is no sufficient teaching or motivation in Rezai or elsewhere in the prior art that would have guided one skilled in the art to add a stream comprising from 0.01 vol.% to 10 vol.% of a C1-C3 alcohol to the oxidative dehydrogenation reactor specifically within the last 50% of the total reaction zone in the oxidative dehydrogenation reactor.
Cottrell et al. (US Pat. 5,321,192, cited in the IDS dated 02/26/2020) discloses a process for dehydrogenating C2-5 normal paraffins to olefins, wherein water or a water precursor is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772